       Case 2:17-cv-00469-NF-KHR Document 100 Filed 10/15/19 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO


AL-RASHAAD R. CRAFT,

               Plaintiff,

v.                                                             No. 2:17-cv-00469-NF-KHR

CHAD WRIGHT, et al,

               Defendants.


                                     NOTICE OF LODGING

       COME NOW Plaintiff, by and through his attorneys of record, and serve this Notice that,

pursuant to the United States District Court District of New Mexico CM/ECF Administrative

Procedures Manual, §(9)(g)(4), on October 14, 2019, Plaintiffs sent a USB thumb drive, entitled

“[Doc. 98] Exhibits 1, 2 and 6” to the clerk of the court at the U.S. District Court, District of

New Mexico,100 N. Church Street, Suite 280, Las Cruces, NM, 88001, to place the USB thumb

drive in the records and to be made an official part of the record, specifically Exhibits 1, 2 and 6

to Plaintiffs Response to Defendant’s Motion for Qualified Immunity Summary Judgment and

Memorandum in Support [Doc. 98]. Plaintiffs also state that a courtesy copy has been delivered

via Dropbox to all parties of record.

                                                                Respectfully Submitted by:
                                                               ZEBAS LAW FIRM, LLC
                                                               /s/ Joseph M. Zebas
                                                               Joseph M. Zebas
                                                               P.O. Box 1675, Hobbs, NM 88241
                                                               (575)393-1024
                                                               Attorney for Plaintiff

                                                  1
      Case 2:17-cv-00469-NF-KHR Document 100 Filed 10/15/19 Page 2 of 2




IT IS HEREBY CERTIFIED that the foregoing
pleading was filed electronically through the
CM/ECF system, causing the following parties
or counsel of record to be served by electronic,
means, as more fully reflected on the Notice of
Electronic Filing on October 14th, 2019:

/s/Joseph M. Zebas
Joseph M. Zebas




                                                   2
